 fIn the Matter of DIXIE MANUFACTURING COMPANY, INC.and,AMAL-GAMATID CLOTHING WORKERS OF AMERICA, C. I. O.Case No. 10-R-1072.-Decided January 7, 1944Mr. A. H. Roberts, Jr.,of Nashville, Tenn., andMr. Pride Tomlin-son,of Columbia, Tenn., for the Company.Messrs. Carl F. AlbrechtandEdward A. Blair,for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by AmalgamatedClothing Workers of America, C. I. 0., herein called the Union, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Dixie Manufacturing Company, Inc.,Columbia, Tennessee, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Dan M. Byrd, Jr., Trial Examiner. Said hearing was held at'Columbia, Tennessee, on December 8, 1943.The Company and theUnion appeared at and participated in the hearing.'All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing onthe issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefswith the Board.Upon the entire record in the case, the Boardmakesthe following :FINDINGS OF FACTI.THE BUSINESS. OF THE COMPANYDixieManufacturing Company, Inc., is a 'T'ennessee corporationengaged in the manufacture of pants and overalls at two plants in1Although United Garment Workers of America, A. F. of L., was served with Noticeof Hearing,it did not appear.54 N. L. R. B., No. 54.384 DIXIE MANUFACTURING COMPANY, INC.385Columbia, Tennessee.We are here concerned with its Plant No. 2.During 1942 the Company purchased raw materials valued in excessof $75,000, over 90 percent of which was shipped to it from pointsoutside the State of Tennessee.During the same period the Companysold products valued in excess of $75,000, over 90 percent of which wasshipped to points outside the State of Tennessee.The Companyadmits that it is engaged in commerce within the meaning of theNational Labor Relations Act.H. THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of the Employees at Plant No. 2.A statement of the Trial Examiner, read into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITThe Union requests the unit be confined to the production and main-tenance employees at Plant No. 2, excluding supervisory employees.The Company urges that the unit be extended to include similar em-ployees at Plant No. 1.There are approximately 261 employees at Plant No. 2 and 239 atPlant No. 1.The two plants are approximately 1 mile apart but areunder separate managers.Although the product of both plants issubstantially the same and employees in both have similar skills andduties and receive the same basic wage rate, each of the plants has itsowji pay-roll facilities and work-ticket departments and keeps accountsin separate banks to meet the separate pay rolls.Warehousing, re-ceiving, and shipping facilities are maintained at both plants of suf-ficient size to meet the requirements of each.There is no interchange2The Trial Examiner reported that the Union presented l619 membership applicationcards bearing apparently genuine signatures of persons whose names appear on theCompany's pay roll of November 27, 1943. There are approximately 261 employees inthe appropriate unit.56 7 900--44-vol 54--26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDof raw or semi-manufactured products between the plants. - Althoughinfrequently, during times of emergency, there is interchange ofpersonnel between the plants, the record indicates that as a rule em-ployees are not transferred between the two plants.The Union hasconfined its organizational activities at Plant No. 2 and has no mem-bership at Plant No. 1. In view of the extent of employee organiza-tion, the physical and organizational separation of the plants, andthe absence of substantial interchange of employees between theplants, we are of the opinion that the employees of Plant No. 2, aloneat the present time, constitute an appropriate unit.3We find that all production and maintenance employees at PlantNo. 2 of the Company, excluding supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.IDIRECTION` OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dixie Manufactur-ing Company; Inc., Columbia, Tennessee, an election by,secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did8SeeMatter of Woodside'Cotton Mills Company,48 N. L.R B 518;Matter of Startergills,44N. L. R. B. 486. DIXIE MANUFACTURING COMPANY, INC.387not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by Amalgamated Clothing Workers of America, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining.